Exhibit 10.4

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”) is made and entered
into this 24th day of July, 2006 (“Effective Date”) by and between Embrex, Inc.
(“Company”), a North Carolina corporation, and Ronald Bryant (“Employee”).

WHEREAS, the Board of Directors (“Board”) of the Company considers the
maintenance of a vital management group to be essential in protecting and
enhancing the best interests of the Company and its shareholders;

WHEREAS, the Board recognizes that the possibility of a Change in Control (as
hereinafter defined) exists and that the threat of or the occurrence of a Change
in Control can result in significant distractions of its key management
personnel because of the uncertainties inherent in such a situation;

WHEREAS, the Board has determined that it is in the best interest of the Company
and its shareholders to ensure the Employee’s continued dedication and efforts
on behalf of the Company; and

WHEREAS, in order to induce the Employee to remain in the employ of the Company,
particularly in the event of a threat of or the occurrence of a Change in
Control and to dispel any concerns that the Employee may have about taking an
active part in the defense against an inappropriate attempt to bring about a
Change in Control of the Company, the Company desires to enter into this
Agreement with the Employee and to provide the Employee with certain payments
and benefits in the event that his service with the Company is severed as a
result of, or in connection with, a Change in Control.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
legal sufficiency and adequacy of which are hereby acknowledged, the parties
agree as follows:

1. Employment. Employee acknowledges that he is employed with the Company
pursuant to an Employment Agreement dated June 1, 2003, and hereby agrees that
to the extent any provision of this Agreement should be contrary to any
provision of the Employment Agreement, the terms of this Agreement shall
control.

2. Definitions. For purposes of this Agreement, the following terms have the
meanings indicated:

(A) “Acquiring Person” shall mean any Person (as such term is hereinafter
defined) who or which, together with all Affiliates (as such term is hereinafter
defined) and Associates (as such term is hereinafter defined) of such Person,
shall be the Beneficial Owner (as such term is hereinafter defined) of
thirty-five percent (35%) or more of the shares of Common Stock then
outstanding, but shall not include (i) the Company, (ii) any Subsidiary of the
Company, (iii) any employee benefit plan or employee stock plan of the Company
or of any Subsidiary of the Company, (iv) any dividend reinvestment plan of the
Company, or (v) any



--------------------------------------------------------------------------------

Person or entity organized, appointed, or established by the Company for or
pursuant to the terms of such employee benefit, employee stock or dividend
reinvestment plans. Notwithstanding the foregoing, no Person shall become an
“Acquiring Person” as the result of an acquisition of Common Stock by the
Company which, by reducing the number of shares outstanding, increases the
proportionate number of shares beneficially owned by such Person to thirty-five
percent (35%) or more of the Common Stock of the Company then outstanding;
provided, however, that if a Person shall become the Beneficial Owner of
thirty-five percent (35%) or more of the Common Stock of the Company, then
outstanding by reason of such an acquisition and shall, after such acquisition,
become the Beneficial Owner of any additional shares of Common Stock, then such
Person shall be deemed to be an “Acquiring Person.” In addition, notwithstanding
the foregoing, if the Board of Directors of the Company determines in good faith
that a Person who would otherwise be an “Acquiring Person,” as defined pursuant
to the foregoing provisions of this Paragraph (A), has become such
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares of Common Stock so that such Person would no longer be an
“Acquiring Person” as defined pursuant to the foregoing provisions of this
Paragraph (A), then such Person shall not be deemed to be an “Acquiring Person”
for any purposes of this Agreement.

(B) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(C) A Person shall be deemed the “Beneficial Owner” of and shall be deemed to
“beneficially own,” any securities:

(i) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right or obligation to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of, or to “beneficially own,” (a) securities tendered pursuant to a
tender or exchange offer made by such Person or any of such Person’s Affiliates
or Associates until such tendered securities are accepted for purchase or
exchange, or (b) at any time prior to the occurrence of a Triggering Event,
securities issuable upon exercise of the Rights (“Triggering Event” and “Rights”
shall have the respective meanings ascribed to such terms as set forth in the
Rights Agreement between Embrex, Inc. and Branch Banking & Trust Company as
Rights Agent, dated as of March 21, 1996 and as in effect on the date hereof
(“Rights Agreement”)), or (c) from and after the occurrence of a Triggering
Event, securities issuable upon exercise of Rights which were acquired by such
Person or any of such Person’s Affiliates or Associates prior to the
Distribution Date (as defined in the Rights Agreement) or pursuant to
Section 3(a) or Section 22 of the Rights Agreement (the “Original Rights”) or
pursuant to Section 11(i) of the Rights Agreement in connection with an
adjustment made with respect to any Original Rights;

 

2



--------------------------------------------------------------------------------

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 of the General Rules and
Regulations under the Exchange Act and any successor provision thereof),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing; provided, however, that a Person shall not be deemed the
“Beneficial Owner” of, or to “beneficially own,” any security under this
subparagraph (ii) as a result of an agreement, arrangement or understanding to
vote such security if such agreement, arrangement or understanding: (a) arises
solely from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (b) is not also
then reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

(iii) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) with which such Person (or any of such
Person’s Affiliates or Associates) has any agreement, arrangement or
understanding (whether or not in writing), but excluding customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities until the expiration of forty (40) days after
the date of such acquisition, for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy as described in the provision to
subparagraph (ii) of this Paragraph (C)) or disposing of any voting securities
of the Company.

(D) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(E) “Continuing Director” shall mean (i) any member of the Board of Directors of
the Company, while such Person is a member of the Board of Directors, who is not
an Acquiring Person, or an Affiliate or Associate of an Acquiring Person, or a
representative of an Acquiring Person or of any such Affiliate or Associate, and
was a member of the Board of Directors prior to the date of this Agreement, or
(ii) any Person who subsequently becomes a member of the Board of Directors,
while such Person is a member of the Board of Directors, who is not an Acquiring
Person, or an Affiliate or Associate of an Acquiring Person, or a representative
of an Acquiring Person or of any such Affiliate or Associate, if such Person’s
nomination for election or election to the Board of Directors is recommended or
approved by a majority of the Continuing Directors.

(F) “Key Employee” shall mean an employee who, on an Identification Date, is:

(i) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Key Employees as of
any Identification Date; or

 

3



--------------------------------------------------------------------------------

(ii) A five percent owner of the Company; or

(iii) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.

If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of this
Agreement during the period beginning on the first April 1 following the
Identification Date and ending on the next March 31.

(G) “Identification Date” shall mean each December 31.

(H) “Person” shall mean any individual, firm, corporation, partnership, limited
liability company or other entity.

(I) “Separation from Service” or “Separates from Service” or “Separated from
Service” shall mean termination of the Employee’s employment as a common-law
employee of the Company. A Separation from Service will not be deemed to have
occurred if the Employee continues to provide services to the Company in a
capacity other than as an employee and if the Employee is providing services at
an annual rate that is fifty percent (50%) or more of the services rendered, on
average, during the immediately preceding three full calendar years of
employment with the Company (or if employed by the Company less than three
years, such lesser period) and the annual remuneration for such services is
fifty percent (50%) or more of the annual remuneration earned during the final
three full calendar years of employment (or if less, such lesser period);
provided, however, that a Separation from Service will be deemed to have
occurred if the Employee’s service with the Company is reduced to an annual rate
that is less than twenty percent (20%) of the services rendered, on average,
during the immediately preceding three full calendar years of employment with
the Company (or if employed by the Company less than three years, such lesser
period) or the annual remuneration for such services is less than twenty percent
(20%) of the annual remuneration earned during the three full calendar years of
employment with the Company (or if less, such lesser period).

(J) “Subsidiary” shall mean, with reference to any other Person, any corporation
or other entity of which securities or other ownership interests having ordinary
voting power, in the absence of contingencies, to elect at least a majority of
the directors or other persons performing similar functions is beneficially
owned, directly or indirectly, by such Person, or which is otherwise controlled
by such Person.

(K) “Termination Date” shall mean the date on which the Employee Separates from
Service with the Company for Good Reason or the date on which the Employee is
involuntarily Separated from Service by the Company for reasons other than
Cause, Disability, or death.

 

4



--------------------------------------------------------------------------------

3. Term. The term of this Agreement shall be three (3) years commencing on the
Effective Date and terminating three (3) years thereafter. Upon the expiration
of the term or any renewal term, this Agreement shall be automatically renewed
for an additional one (1) year period unless, at least ninety (90) days prior to
the renewal date, the Company gives Employee written notice that this Agreement
will not renew. During any renewal term, the terms, conditions, and provisions
set forth in this Agreement shall remain in effect unless modified in accordance
with Paragraph 14. If a Change in Control, as defined herein, occurs during the
term of this Agreement, this Agreement will continue in effect beyond the
expiration date then in effect for a period of one (1) year from the date of the
Change in Control or, if later, the date on which the Company’s obligations
under this Agreement have been satisfied.

4. Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean the occurrence of any one of the following events but only to the
extent that such change in control transaction is a change in the ownership or
effective control the Company or a change in the ownership of a substantial
portion of the assets of the Company as defined in the regulations promulgated
under Section 409A of the Code:

(A) Any Person (other than the Company, any Subsidiary of the Company, any
employee benefit plan or employee stock plan of the Company or of any Subsidiary
of the Company, any dividend reinvestment plan of the Company, or any Person or
entity organized, appointed, or established by the Company for or pursuant to
the terms of any such plan) alone or together with its Affiliates or Associates,
shall, at any time after the date hereof, become an Acquiring Person; or

(B) The Continuing Directors cease for any reason to constitute a majority of
the Board of Directors of the Company; or

(C) Directly or indirectly:

(i) the Company shall consolidate with, or merge with and into, any other Person
(other than a Subsidiary of the Company), and the Company shall not be the
continuing or surviving corporation of such consolidation or merger; or

(ii) any Person (other than a Subsidiary of the Company) shall consolidate with,
or merge with or into, the Company, and the Company shall be the continuing or
surviving corporation of such consolidation or merger, and in connection with
such consolidation or merger, all or part of the outstanding shares of Common
Stock shall be changed into or exchanged for stock or other securities of any
other Person or cash or any other property; or

(iii) the Company shall sell or otherwise transfer (or one or more of its
Subsidiaries shall sell or otherwise transfer) in one transaction or a series of
related transactions, assets or earning power aggregating more than fifty
percent (50%) of the assets or earning power of the Company and its Subsidiaries
(taken as a whole) to any Person or Persons (other than the Company or any
Subsidiary of the Company).

 

5



--------------------------------------------------------------------------------

5. Separation from Service Following Change in Control. After the occurrence of
a Change in Control, Employee shall be entitled to receive payments and benefits
pursuant to this Agreement if, within two (2) years after the occurrence of a
Change in Control, he Separates from Service with the Company under any of the
following circumstances:

(A) The Employee is involuntarily Separated from Service for reasons other than
“Cause,” “Disability,” or death. For purposes of this Agreement, “Cause” shall
mean:

(i) the willful and continued failure by Employee to perform substantially his
duties with the Company (other than any such failure resulting from his
Disability) for a significant period of time, after a demand for substantial
performance is delivered to Employee by the Board or a committee thereof, which
specifically identifies the manner in which the Board believes that Employee has
not substantially performed his duties; or

(ii) the willful engagement by Employee in gross misconduct materially and
demonstrably injurious to the Company. No act, or failure to act, on Employee’s
part shall be considered “willful” unless done, or omitted to be done, by
Employee in the absence of good faith and without a reasonable belief that his
action or failure to act was in the best interest of the Company.

For purposes of this Agreement, “Disability” shall mean a physical or mental
infirmity which impairs the Employee’s ability substantially to perform his
employment duties for the Company and which continues for a period of at least
one hundred eighty (180) consecutive days.

(B) The Employee Separates from Service with the Company for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean the occurrence after a
Change in Control of any of the following events or conditions:

(i) a change in the Employee’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Employee’s reasonable
judgment, represents an adverse change from his status, title, position or
responsibilities in effect immediately prior thereto; the assignment to Employee
of any duties or responsibilities which, in the Employee’s reasonable judgment,
are inconsistent with his status, title, position or responsibilities, or any
removal of Employee from or failure to reappoint or reelect him to any of such
positions, status, or title except in connection with his Separation from
Service on account of Disability, Cause, or death, or by the Employee other than
for Good Reason;

(ii) a reduction in the Employee’s base salary;

(iii) the Company’s requiring the Employee to be based at any place outside a
thirty (30) mile radius from Durham, North Carolina, except for reasonably
required travel on the Company’s business which is not greater than such travel
requirements prior to the Change in Control;

 

6



--------------------------------------------------------------------------------

(iv) the failure by the Company to continue in effect any compensation, welfare
or benefit plan in which Employee is participating at the time of a Change in
Control without substituting plans providing Employee with substantially similar
or greater benefits, or the taking of any action by the Company which would
adversely affect Employee’s participation in or materially reduce Employee’s
benefits under any of such plans or deprive Employee of any material fringe
benefit enjoyed by Employee at the time of the Change in Control;

(v) any purported involuntary Separation from Service for Cause or Disability
without grounds therefore;

(vi) the insolvency or the filing (by any party including the Company) of a
petition for bankruptcy of the Company;

(vii) any material breach by the Company of any provision of this Agreement; or

(viii) the failure of the Company to obtain an agreement, satisfactory to the
Employee, from any successor or assign of the Company to assume and agree to
perform this Agreement.

6. Severance Pay and Benefits. In the event that Employee Separates from Service
with the Company under any of the circumstances described in Paragraph 5 above,
Employee shall be entitled to receive all of the following:

(A) all accrued compensation and any pro-rata bonuses Employee may have earned
up to the Termination Date;

(B) a severance payment equal to two and nine-tenths (2.9) times the amount of
the Employee’s most recent annual compensation, including the amount of his most
recent annual bonus. Except as provided in Paragraph 7, the severance payment
shall be paid in thirty-four (34) equal monthly installments without interest,
commencing one month after the Termination Date;

(C) a continuation of benefits in accordance with Treasury Regulation
Section 1.409A-1(b)(9)(iv) to the extent applicable. The Company shall maintain
in full force and effect, for two (2) years after the Termination Date, all life
insurance, health, accidental death and dismemberment, and disability plans and
other benefit programs in which Employee is entitled to participate immediately
prior to the Termination Date provided that Employee’s continued participation
is possible under the general terms and provisions of such plans and programs.
Employee’s continued participation in such plans and programs shall be at no
greater cost to Employee than the cost he bore for such participation
immediately prior to the Termination Date. If Employee’s participation in any
such plan or program is barred, the Company shall arrange

 

7



--------------------------------------------------------------------------------

upon comparable terms, and at no greater cost to Employee than the cost he bore
for such plans and programs prior to the Termination Date, to provide Employee
with benefits substantially similar to, or greater than, those which he is
entitled to receive under any such plan or program;

(D) a lump sum payment (or otherwise as specified by Employee to the extent
permitted by the applicable plan) of any and all amounts contributed to a
Company tax-qualified pension or retirement plan which Employee is entitled to
under the terms of any such plan; and

(E) all stock options and restricted stock shall, except as provided in
Paragraph 7, immediately vest and, except as may be required by the nature of
the transaction constituting the Change in Control, all stock options shall
remain exercisable for the duration of the original option term; provided,
however, that to the extent that the extended stock option exercise period
provided in this Paragraph 6(E) results in a modification of the stock option in
a manner which would result in the option being defined as deferred compensation
under Section 409A of the Code and subject to the requirements of Section 409A
of Code, then the exercise period for such option shall not be extended beyond
the later of: (i) the 15th day of the third month following the date on which
the exercise period would have otherwise expired under the terms of the option
as in effect on the date of grant, or (ii) December 31st of the calendar year in
which the exercise period would have otherwise expired. If the plans or
agreements under which equity awards were granted to the Employee before the
effective date of this Agreement do not provide for immediate vesting, the
Company shall use its best efforts to effect amendments permitting the
acceleration of vesting so long as no material adverse accounting treatment
results to the Company.

7. Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that Employee is a Key
Employee of the Company on the date he Separates from Service, then severance
payments and the accelerated vesting or delivery of equity awards other than
stock options and restricted stock, to the extent applicable provided under
Paragraphs 6(B) and 6(E) of this Agreement shall be delayed for a period of six
months following Employee’s Termination Date (the “409A Delay Period”). In such
event, any severance payments provided under Paragraph 6(B) that would otherwise
be due and payable to Employee during the 409A Delay Period shall be paid to
Employee in a lump sum cash amount in the seventh month following Employee’s
Termination Date. In addition, in the case of accelerated vesting and/or
delivery of equity awards other than stock options and restricted stock, such
vesting and/or delivery of such equity awards provided for in Paragraph 6(E)
shall be delayed until the seventh month following Employee’s Termination Date.

8. No Duty to Mitigate. Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.
The severance pay and benefits under this Agreement shall be in lieu of any
other severance pay to which Employee may be entitled from the Company.

 

8



--------------------------------------------------------------------------------

9. Fees and Expenses. The Company agrees that if Employee is entitled to any
severance pay or benefits under this Agreement, and the Company or its survivor
disputes the obligation to pay such severance pay or benefits and the Employee
prevails, in whole or in part, the Company or its survivor shall promptly pay or
reimburse Employee for all expense incurred by Employee in such dispute,
including, but not limited to, attorneys’ fees and associated expenses.

10. Limitation as to Amounts Payable. Notwithstanding anything set forth in this
Agreement to the contrary, in the event any payment or benefit paid or payable
or distributed or distributable to the Employee or for his benefit pursuant to
the terms of this Agreement (a “Payment “) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code and
any related interest or penalties (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
(or a cancellation of the acceleration of vesting of stock options or equity
awards) constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, such reduction and/or cancellation of acceleration
shall occur in the order that provides the maximum economic benefit to
Employee. In the event that acceleration of vesting of stock option or equity
award compensation is to be reduced, such acceleration of vesting also shall be
canceled in the order that provides the maximum economic benefit to
Employee. The foregoing calculations shall be made at the Company’s expense by
an accounting firm selected by the Company and reasonably acceptable to the
Employee which is designated as one of the five largest accounting firms in the
United States (the “Accounting Firm”); provided, however, that the Accounting
Firm is not also serving as accountant or auditor for the individual, entity or
group effecting the Change in Control. The Accounting Firm engaged to make the
calculations under this Paragraph 10 shall provide its determination (the
“Determination”), together with detailed supporting documentation, to the
Company and Employee as soon as practicable after the date on which Employee’s
right to a Payment is triggered (if requested at that time by the Company (or
its successor) or Employee) or such other time as requested by the Company or
Employee. If the Accounting Firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of this Paragraph
10, it shall furnish the Company an opinion reasonably acceptable to Employee
that no Excise Tax will be imposed with respect to such Payment. Within ten
(10) days of the delivery of the Determination to the Company, the Employee
shall have the right to dispute the Determination (a “Dispute”). Upon the final
resolution of a Dispute, the Company shall pay to the Employee any additional
amount required by such resolution in order to provide the Employee the maximum
benefit possible without triggering an Excise Tax. If there is no Dispute, the
Determination shall be binding, final, and conclusive upon the Company and
Employee.

 

9



--------------------------------------------------------------------------------

11. Covenant Not to Compete. Employee acknowledges that by virtue of his
employment with the Company, he shall have access to and control of confidential
and proprietary information concerning the Company’s business and that the
Company’s business depends, to a considerable extent, on the individual’s
skills, efforts, and leadership of Employee. Accordingly, and in consideration
of the Company’s commitments to Employee under this Agreement, Employee
expressly covenants and agrees that for the two (2) year period following his
Separation from Service with the Company (regardless of the circumstances of
such separation) Employee will not, without the prior consent of the Company:

(A) on Employee’s own or another’s behalf, whether as an officer, director,
stockholder, partner, associate, owner, employee, consultant, or otherwise,
directly or indirectly:

(i) within the geographical areas set forth below, solicit or do business which
is the same, similar to, or otherwise in competition with the business engaged
in by the Company from or with persons or entities who are customers of the
Company, who were customers of the Company at any time during the last year of
Employee’s employment with the Company or to whom the Company had made proposals
for business at any time during the last year of Employee’s employment with the
Company; or

(ii) offer employment to, or otherwise solicit for employment, any employee or
other person who had been employed by the Company during the last year of
Employee’s employment with the Company.

(B) within the geographical area set forth below, be employed (or otherwise
engaged) in a management capacity, other capacity providing the same or similar
services which Employee provided to the Company, or any capacity connected with
competitive business activities by any person or entity that engages in the
same, similar, or otherwise competitive business as the Company;

(C) directly or indirectly take action which is primarily intended to be
materially detrimental to the Company’s goodwill, name, business relations,
prospects, and operations;

(D) the restrictions set forth in this Paragraph 11 apply to the following
geographical areas:

(i) Research Triangle Park, North Carolina;

(ii) any city, metropolitan area, county (or similar political subdivisions in
foreign countries) in which the Company is located, or does, or during
Employee’s employment with the Company, did business;

(iii) any city, metropolitan area, county (or similar political subdivisions in
foreign countries) in which Employee’s substantial services were provided, or
for which Employee had substantial responsibility, or in which Employee
performed substantial work on the Company’s projects while employed by the
Company.

 

10



--------------------------------------------------------------------------------

Employee acknowledges that the covenants contained in this Paragraph 11 are
reasonably necessary to protect the legitimate business interests of the Company
and are reasonable with respect to scope, time, and territory and are described
with sufficient accuracy and definiteness to enable him to understand the scope
of the restrictions imposed upon him. If any of the provisions, clauses, or
phrases in this Paragraph 11 are held unenforceable by a court of competent
jurisdiction, then the parties desire that any such provision, clause or phrase
be “blue-penciled” or rewritten by the court to the extent necessary to render
it enforceable.

12. Successors and Assigns.

(A) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place.

(B) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Employee, his beneficiaries, or legal
representatives except by will or by the laws of dissent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
legal personal representative.

13. Notice. Notice as provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or mailed by
United States Registered Mail, Return Receipt Requested, Postage Pre-Paid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company shall be directed to the attention of
the Board with a copy to Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P., Attn. Gerald F. Roach, Post Office Box 2611, Raleigh, North Carolina
27602-2611, counsel for the Company. All notices and communications shall be
deemed to have been received on the date of delivery thereof or on the third
business day of the mailing thereof, except that notice of change of address
shall be effective only upon receipt.

14. Modifications. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing signed by the Employee and the Company. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
conditional provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions of
the same at any prior or subsequent time.

15. Entire Agreement. No agreement or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

 

11



--------------------------------------------------------------------------------

16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina.

17. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

EMBREX, INC. By:  

/s/ Randall L. Marcuson

Name:   Randall L. Marcuson Title:   President & CEO EMPLOYEE:

/s/ Ronald Bryant

Ronald Bryant

 

12